Citation Nr: 0504933	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  96-51 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In that rating decision, the RO denied service 
connection for PTSD.  The veteran testified before the 
undersigned at a hearing held at the RO in September 1998.  
In a decision dated in January 1999, the Board reopened the 
PTSD service connection claim and remanded it to the RO for 
additional development.  The case was returned to the Board 
in June 2003, and the following month the Board issued 
another remand.  The case is now before the Board for further 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The issue before the Board is entitlement to service 
connection for PTSD.  The record currently includes VA 
outpatient records dated in the 1990s showing diagnoses of 
PTSD along with the report of an August 1995 VA examination 
at which an Axis I diagnosis was chronic PTSD.  In the 
history, it was mentioned that in service the veteran had a 
skull fracture and concussion having been hit in the head by 
a rock.  It was also mentioned that traumatic experiences 
included seeing others dying, including a pilot who died in a 
plane crash and Viet Cong prisoners who died of head 
injuries.  

The Board notes that the veteran has stated that the airplane 
involved in the August or September 1966 crash at a small 
airstrip west of Quang Ngai was an Army spotter aircraft with 
an Army pilot and Marine spotter.  In its June 1996 letter to 
the RO, the United States Marine Corps stated that it had 
been unable to verify the death of the pilot through unit 
diaries and that without knowing the specific unit to which 
he was attached, down to the squadron level, no further 
research could be provided.  After the July 1999 remand, the 
RO requested that the veteran submit a comprehensive 
statement containing as much detail as possible regarding his 
claimed stressors, to include events surrounding the in-
service assault and the plane crash.  The RO requested that 
the veteran provide identifying information concerning any 
other individuals involved in the events.  There is, however, 
no indication that the RO advised the veteran that he could 
submit statements of fellow servicemen or others who could 
corroborate his account of the plane crash, and this should 
be done.  

While the case was in remand status, the veteran was provided 
a VA examination in April 2003, and at that time the examiner 
noted under medical history that the veteran reported having 
been struck in the head with a rock in service and under 
military history noted that the veteran reported having seen 
a Viet Cong prisoner tortured and abused in Vietnam and 
having witnessed a plane crash and being involved in getting 
the dead pilot out of the cockpit and helping rescue the co-
pilot who survived.  The examiner noted that the stressors 
during Vietnam service had not been verified.  The examiner 
reported that the veteran's score on the Mississippi scale 
for combat-related PTSD was the cutoff score for the 
diagnosis of PTSD but that the veteran did not endorse 
symptoms that would meet criteria for DSM-IV diagnosis of the 
disorder.  The Axis I diagnoses were recurrent major 
depressive disorder, psychotic disorder (not otherwise 
specified), and alcohol dependence, early full remission.  

The Board notes that at the April 2003 examination, the 
veteran reported that in the past he had received treatment 
for PTSD at the Northport VA and he was currently receiving 
psychiatric treatment and that he had undergone psychiatric 
evaluation at the Manhattan VA.  Review of the historical 
record shows that at a VA examination in June 1991 the 
veteran reported having received psychiatric treatment from a 
private psychiatrist for several months in 1981 and was 
hospitalized for severe depression at the Albany Medical 
Center in 1983.  At the April 2003 examination, the examiner 
also noted that the veteran was hospitalized for depression 
in Albany, New York, in 1986.  The examiner at the June 1991 
VA psychiatric examination said the veteran's symptoms did 
not appear at present to be those of PTSD and recommended 
that the veteran's psychiatric records from the Albany 
Medical Center be obtained.  The Board finds no indication 
that action has been taken to obtain VA mental health 
evaluation or treatment records dated more recently than 
January 1998, nor is there any indication that action has 
been taken to obtain records from Albany Medical Center dated 
in the 1980s as recommended in the 1991 VA examination 
report.  The AMC should make a specific request to the 
veteran asking him to identify the private psychiatrist from 
whom he received treatment in 1981 and should also request 
that the veteran provide an address for the Albany Medical 
Center and appropriate release authorization.  In addition, 
the AMC should obtain and associate with the claims file all 
VA treatment and evaluation records dated from January 1998 
to the present.  

As the medical record before the examiner at the April 2003 
examination was apparently incomplete and in view of the 
conflicting diagnoses at the 1995 and 2003 VA examinations, 
it is the opinion of the Board that an additional VA 
examination, based a review of a complete record, would 
facilitate the Board's decision in this case.  Further, the 
Board notes that at the September 1998 hearing and in later 
statements, the veteran has contended that the head injury in 
service involved physical assault that was a stressor he 
relates to his claimed PTSD.  The Board would therefore 
request that if on examination, the veteran is diagnosed as 
having PTSD, the examiner state whether the physical assault 
resulting in the veteran's skull fracture and concussion 
serves as a stressor supporting the diagnosis.   

Accordingly, the claim is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he identify the name and 
address of the private psychiatrist from 
whom he received psychiatric care 
in 1981.  The AMC should also request 
that the veteran provide the address of 
the Albany Medical Center and verify the 
dates, reportedly in 1983 and 1986, when 
he received psychiatric care at that 
hospital.  In addition, the AMC should 
request that the veteran identify the 
names, addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
psychiatric care at any time since 
January 1998.  With authorization from 
the veteran, the AMC should obtain and 
associate with the claims file available 
records from the private psychiatrist who 
treated him in 1981 and from the Albany 
Medical Center as well as from any other 
health care provider he identifies.  In 
any event, the AMC should obtain and 
associate with the claims file all VA 
treatment and evaluation records, 
including all mental health clinic 
records and any hospital summaries, for 
the veteran, including, but not limited 
to, treatment or evaluation at the VA 
Medical Center in Northport, New York, or 
the VA New York Harbor Healthcare System, 
dated from January 1998 to the present.  

The AMC should notify the veteran that VA 
has been unable to verify his claimed 
Vietnam stressors, including the crash of 
the Army spotter aircraft in August or 
September 1966 crash at an airstrip west 
of Quang Ngai wherein the pilot, who was 
killed, was an Army pilot and the 
spotter, who was in the second seat, was 
a Marine.  The AMC should notify the 
veteran that he should, if possible, 
submit statements from fellow servicemen 
or perhaps letters he wrote 
contemporaneous with the event, which 
might serve to corroborate his 
statements.  

In addition, the AMC should request that 
the veteran provide any evidence in his 
possession that pertains to the claim 
that he has not submitted previously.  

2.  Thereafter, the AMC should arrange 
for VA psychiatric examination of the 
veteran to confirm or rule out a 
diagnosis of PTSD.  All indicated studies 
should be performed.  The examiner should 
be provided with a list of verified 
stressors from service and should be 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
verified stressor(s), including the 
physical assault resulting in the 
veteran's head injury and concussion, 
supports any diagnosis of PTSD.  The 
veteran's claims file must be made 
available to the examiner in connection 
with examination and that it was 
available for review of pertinent 
documents and reviewed should be noted in 
the examination report.  

3.  Thereafter, the AMC should review the 
record and assure that all required 
development has been completed to the 
extent possible.  Then, the AMC should 
readjudicate entitlement to service 
connection for PTSD.  

4.  If the benefit sought on appeal is 
not granted, the AMC should issue a 
supplemental statement of the case that 
addresses all evidence not previously 
considered by the RO and informs the 
veteran of laws and regulations pertinent 
to his claim.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.   The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


